Citation Nr: 0403619	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant has submitted new and material evidence 
to reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946 and from April 1948 to July 1954.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In an unappealed RO decision, dated in August 1969, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death was denied.

2.  The evidence received since the RO's August 1969 decision 
denying the appellant's claim for service connection for the 
cause of the veteran's death is cumulative of other evidence 
of record and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not bee38 C.F.R. § n received 
since the RO's August 1969 decision denying the appellant's 
claim for service connection for the cause of the veteran's 
death; the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  The Board has considered whether VA has met its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)), which became effective on November 9, 2000.  
The VCAA redefines VA's duty to assist and enhances the duty 
to notify claimants about information and evidence necessary 
to substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the appellant was 
notified of the evidence and information necessary to 
substantiate her claim in a letter dated in April 2002, and 
what evidence both she and the VA were responsible for 
obtaining.  The rating decision of May 2002 and the statement 
of the case dated in February 2003 included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.  Under these circumstances, the Board 
finds that VA's duty to notify has been satisfied.

With regard to the timing of the RO's April 2002 letter, in a 
recent case, Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; and that under section 
5103(a), a claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, this 
directive has been satisfied, as the unfavorable RO decision 
that is the basis of this appeal was made following the 
required notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by her or otherwise 
evident from the claims folder.  In view of the foregoing, 
the Board finds that all reasonable efforts to secure and 
develop the evidence that is necessary for an equitable 
disposition of the matter on appeal have been made by the 
agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to establish her 
claim.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Analysis.  A review of the claims files shows that in August 
1969, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death.  There was 
no appeal, and this decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In January 2002, the appellant applied to reopen this claim.  
In May 2002, the RO denied the claim after determining that 
new and material evidence had not been presented.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

The most recent and final denial of these claims was the RO's 
decision dated in August 1969.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's August 1969 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be established for the cause of the 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312.  

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  

The evidence of record at the time of the August 1969 RO 
decision consists of the veteran's service medical records; 
post service medical records including private and VA 
treatment records; records of VA examinations; various lay 
and medical statements; the veteran's Certificate of Death; 
and his autopsy report.

The veteran died in July 1964.  The Certificate of Death 
listed the immediate cause of death as brain hemorrhage, as 
due to traumatic skull fracture, with underlying acute 
bronchopneumonia.  Additionally, acute pulmonary edema was 
shown.  At the time of his death, the veteran was service 
connected for psychotic depressive reaction, which was rated 
as 50 percent disabling.  He was 47 years of age.  

The appellant submitted a statement indicating that the 
veteran had been mentally ill since service in Korea and had 
had a drinking problem.  She stated that on the morning of 
the accident, the veteran left home very nervous and upset.  
The appellant indicated that following the accident, the 
veteran was taken to a jail where he remained in a coma for 
19 hours without medical are, before he was transferred to 
Jackson Hospital.  

A June 1964 statement from J. A. Breland, M.D., indicates 
that he had treated the veteran for a psychological reaction 
of the nervous system since November 1962, and that the 
veteran had an "unfavorable prognosis" with respect to 
rehabilitation and employability.  A November 1964 statement 
from Dr. Breland indicates that he had treated the veteran 
for a psychophysiological reaction of the nervous system on 
an outpatient basis, and that he had last seen the veteran in 
June 1964, when he gave the veteran medication for his 
disability.

In a May 1969 letter, Dr. Breland and W. R. Wandeck, M.D., 
stated the following:

It is our opinion that the death of [the 
veteran] due to brain hemorrhage, 
traumatic skull fracture, acute 
pulmonary edema, acute broncho 
pneumonia, was directly caused by either 
the over-ingestion of tranquilizers 
and/or alcohol.  It is our understanding 
that [the veteran] was taking high doses 
of Librium 25 mg. prescribed by the 
Veterans Administration doctors from the 
medical institution in Augusta, Georgia, 
where he had been hospitalized up to two 
months prior to his accident and death.  
We feel that this was directly a result 
of the nervous condition from which the 
veteran suffered.

The veteran's July 1964 autopsy report reflected the 
following diagnoses: (1) left temporal skull fracture; (2) 
brain hemorrhage; (3) acute bronchopneumonia; (4) 
arteriosclerotic heart disease; (5) pulmonary emphysema; (6) 
arteriolar sclerosis; and (7) visceral congestion.  No 
mention of drugs or alcohol was made in relation to the 
veteran's death.

VA and private examination reports, dated in November 1954, 
and VA clinical records, dated from November 1962 to May 
1963, reflect a diagnosis of psychotic depressive reaction, 
and the prescription of the drugs Librium, Tofranil and 
Valium.

At the time of the RO's August 1969 denial of the claim, the 
RO concluded, based on the aforementioned evidence, that 
there was no competent evidence showing that the veteran's 
death was due to a service-connected disorder or to the 
ingestion of prescription drugs used to treat his service-
connected nervous disorder.  

Evidence received since the RO's August 1969 decision 
includes statements from the veteran's daughter, indicating 
that the drugs prescribed to control the veteran's nervous 
disorder caused side effects that "were the principle factor 
in his fatal crash."  Specifically, she writes, "Side 
effects of the potent medications resulted in a psychosis 
and/or impaired mental faculties, rendered him mentally 
incapable of sound judgment while operating his vehicle that 
left the road, hit a telephone pole, and resulted in fatal 
injuries to his head."  Additionally, pharmaceutical 
articles, discussing the effects of prescription drugs the 
veteran was taking to control his service-connected nervous 
disorder, were submitted.

This evidence was not of record at the time of the RO's 
August 1969 decision and is "new" within the meaning of 
38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material evidence, as it does not relate to 
an unestablished fact necessary to substantiate the claim.  
As mentioned above, the pertinent evidence consists of 
general treatise information with respect to the effects of 
drugs prescribed to the veteran for treatment of his service-
connected nervous disorder.  However, none of this evidence 
is competent evidence to establish the fact that the veteran 
was actually suffering from chemical-induced impairment at 
the time of his fatal accident.  To the extent that the 
veteran's daughter argues that the veteran was under the 
influence of prescription medication at the time of the 
accident, the Board finds that this position is not supported 
by any laboratory evidence that these medications were 
present in the veteran's blood stream at the time of his 
death.  Moreover, this argument was previously considered by 
the RO in August 1969.  The Board therefore finds that the 
newly submitted evidence does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156.  The claim is therefore not reopened.


ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for the cause of the 
veteran's death, the benefit sought on appeal is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



